On Application for Rehearing.
The relators have asked for a rehearing, saying that they desire merely to have our decree amended so as to declare that section 32 of Act 100 of 1922 is not mandatory but only directory in so far as it says that "the parish school boards that have been operating on a calendar year basis * * * shall be required to so adjust their finances that they shall be on the fiscal year basis beginning July 1, 1928." Relators say that they are satisfied with our decree for the time being, but fear that the school board may resolve again to close the schools before 1928.
In some states the court of last resort renders advisory opinions at the request of other departments of the government, but not in this state. The question that was presented for decision in this case was whether a school board that was *Page 260 
operating on a calendar year basis was warranted in closing the public schools in six school districts for a whole session beginning in September, 1925, and ending in May, 1926, without making any provision for the education of the children in those districts, as a means of adjusting the board's finances so as to be on the fiscal year basis on July 1, 1928, in obedience to section 32 of the Act 100 of 1922. Our answer was that the board was not warranted in taking such drastic action in contemplation of the change to be made on July 1, 1928. We do not know what the consequence will be if the board cannot otherwise adjust its finances so as to be on the fiscal year basis on the 1st of July, 1928. The Legislature did not intend that a grave injustice and irreparable injury should be done to the children of any school district, as a means of adjusting the school board's finances so as to change from the calendar year basis to the fiscal year basis on the 1st of July, 1928. Section 32 of the statute is not that mandatory.
With this explanation, the rehearing is denied.
ST. PAUL, J., adheres to his dissenting opinion.